DETAILED ACTION
This office action is in response to applicant’s filing dated June 28, 2021.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim(s) 68, 72, 73, and 75-82 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed June 28, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 68; and cancelation of claim(s) 1-67, 69-71, and 74.
Applicants elected without traverse Group I, drawn to a method for treating a PSMA-associated disease in a subject comprising administering a compound comprising glutamate-urea-lysine conjugated to a metal chelating moiety and a radionuclide as the elected invention and MIP 1088:

    PNG
    media_image1.png
    231
    298
    media_image1.png
    Greyscale


	The Examiner notes that previously expanded species, Compound 1, no longer reads on the instant claims and thus is no longer under examination.  Arguments regarding the withdrawal of claim 73 have been carefully considered and are persuasive.  Thus, claim 73 is presently under examination.  
The elected compound MIP 1088 conjugated to the radionuclide, rhenium-186 has been found free of prior art.  Thus, Examination is expanded to encompass the full scope of the structure of claim 68.
Claims 68, 72, and 73 are presently under examination as they relate to the structure of claim 68.


Priority
The present application is a Continuation of US Application No. 16/870,288 filed on May 8, 2020, which is a Continuation of US Application No. 16/156,289 filed on October 10, 2018, which is a Continuation of US Application No. 15/794,539 filed on October 26, 2017, which is a Continuation of US Application No. 15/337,867 filed on October 28, 2016, which is a Continuation of US Application No. 15/068,841 filed on March 14, 2016, which is a Divisional of US Application No. 13/271,549 filed on October 12, 2011, which is a Divisional of US Application 


Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 28, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.





Double Patenting (Withdrawn)
The terminal disclaimer filed on June 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,640,461 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Therefore, the rejection of claims 68, 72, and 73 on the ground of nonstatutory double patenting as being unpatentable over claims 2-44, 46, and 47 of U.S. Patent No. 10,640,461 B2 has been withdrawn. 

New Objections and/or Rejections
Necessitated by Claim Amendment
Claim Rejections - 35 USC § 112
Claims 68, 72, and 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 68, 72, and 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the portion of the structure of claim 68 attached at the 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.   Claim 68 is directed to the use of a glutamate-urea-lysine conjugated to a metal chelating moiety and a radionuclide wherein the glutamate-urea-lysine have has the structure:

    PNG
    media_image3.png
    224
    260
    media_image3.png
    Greyscale

It is well known and understood in the chemical arts that the 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
is used to denote a point of attachment.  The claim does not define atoms, substituents, or compounds that may be attached at this point.  Thus, it is unclear which compounds fall within the metes and bounds of the structure of claim 68.


Claim Rejections - 35 USC § 112(a)
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 68, 72, and 73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   This is a written description rejection.
The Written Description Guidelines for examination of patent applications indicates, "the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus." (Federal register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3) and (see MPEP 2164).
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure, it is "not sufficient characteristic for written description purposes, even when accompanied by a method In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
In the instant case, the claims recite a large genus of compounds encompassed by the general formula of claim 68.  Claim 68 recites a large genus of compounds encompassed by general formula:

    PNG
    media_image3.png
    224
    260
    media_image3.png
    Greyscale

 wherein the structure contains a nondefined point of attachment.  Thus, the compound as instantly claimed can be attached to any substituent, moiety, etc. under the sun including any element, linker, biomolecule, compounds, polymers, etc.  It is unclear what other substructures maybe attached at this undefined point of attachment.  

A description of a chemical genus will usually comprise a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the members of the genus, which features constitute substantial portion of the genus.   See Univ. of California vs. Eli Lilly, 43 USPQ 2d 1398, 1406 (Fed. Cir. 1997).  This is analogous to enablement of a genus under section 112 first, by showing enablement of a representative number of species within the genus.  A chemical genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  If the genus has a substantial variance, the disclosure must describe a sufficient number of species to reflect the variation within that genus.
Applicant has failed to show that he was in possession of most of the diverse compounds encompassed by the general formula of claim 68.  Applicant discloses the specific structures of a very narrow set of compounds (see specification, pages 8-30).  Moreover, the specific structures of the very narrow set of compounds (see specification, pages 8-30) contain very narrow set of substituents bound at the point of attachment denoted 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.  This small set of compounds cannot be viewed as being reasonably representative of the genus in its 
Given the broad scope of the claimed subject matter, Applicant has not provided sufficient written description that would allow the skilled in the art to recognize all the compounds of formula of claim 68.




	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 68, 72 and 73n are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 84-96 of copending Application No. 17/238,535 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are directed to a method for treating prostate cancer in a subject comprising administering a glutamate-urea-lysine moiety conjugated to a metal chelating moiety and a radionuclide, wherein the glutamate-urea-lysine is of a structure of claim 68:

    PNG
    media_image3.png
    224
    260
    media_image3.png
    Greyscale

While copending claim 86 is directed to a method of treating prostate cancer comprising administering a compound of the structure:

    PNG
    media_image4.png
    287
    337
    media_image4.png
    Greyscale

wherein Z includes H.  Moreover, the copending claims are directed to method for treating a PSMA-associated disease comprising administering a glutamate-urea-lysine moiety conjugated to a metal chelating moiety and a radionuclide (copending claim 80) wherein each Z is H (claim 82) wherein the radionuclide is rhenium-188 (copending 83).  It would have been prima facie obvious for one of ordinary skill in the art to arrive at the instant invention from the disclosure of the copending claims.  
prima facie obvious for one of ordinary skill in the art to arrive at the instant compounds from the disclosure of the copending claims.  Moreover, the copending claims teach that the compounds are useful for treating prostate cancer.
In Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 (Fed. Cir. 2010), the Court determined that Claims of a later patent were held invalid for obviousness-type double patenting when the earlier patent claimed a compound and disclosed its utility in specification, and later patent claimed a method of using compound for use described in specification of earlier patent. 



Claim 68, 72 and 73 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 84-96 of copending Application No. 16/870,288 (reference application) in view of Couturier et al (European Journal of Nuclear Medicine and Molecular Imaging, 2005; 32(5):601-614). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are directed to a method for treating prostate cancer in a subject comprising administering a glutamate-urea-lysine moiety conjugated to a metal chelating moiety and a radionuclide, wherein the glutamate-urea-lysine is of a structure of claim 68:

    PNG
    media_image3.png
    224
    260
    media_image3.png
    Greyscale

The copending claims are directed to a method of inhibiting prostate-specific membrane antigen (PSMA) in a subject suffering from a disease or disorder comprising administering a compound of Formula (I):

    PNG
    media_image5.png
    207
    448
    media_image5.png
    Greyscale

wherein m is 4, n is 0, Q is NH:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

prima facie obvious to select prostate cancer and administer the compounds within Formula (I) wherein the radiohalogen I-131 is substituted with rhenium-188 to arrive at the method of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 68, 72, and 73 are rejected.
No claim is allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628